Exhibit 1 FOR IMMEDIATE RELEASE Cimatron Reports Net profit of $0.4M on a Non-GAAP Basis in the Second Quarter of 2010 · $3.9 million positive cash flow from operating activities in the first half of 2010, a 19% year-over-year increase · Operating results in the first six months of 2010 improved by $1.1M year-over-year Givat Shmuel, Israel, – August 10th, 2010– Cimatron Limited (NASDAQ: CIMT) ("Cimatron" or the "Company"), a leading provider of integrated CAD/CAM solutions for the toolmaking and manufacturing industries, today announced financial results for the second quarter of 2010. The following provides details on Cimatron’s GAAP and non-GAAP results for the second quarter and first six months of 2010: GAAP: Revenues for the second quarter of 2010 were $8.4 million, compared to $8.1 million recorded in the second quarter of 2009. For the first six months of 2010, revenues were $16.3 million, compared to $16.0 million in the same period of 2009. Gross Income for the second quarter of 2010 was $6.8 million as compared to $6.6 million in the same period in 2009. Gross margin in the second quarter of 2010 was 81% of revenues, same as in the second quarter of 2009. For the first six months of 2010, gross income was $13.5 million, compared to $12.9 million in the same period of 2009. Gross margin for the six months ended on June 30th, 2010 was 83% compared to a gross margin of 81% in the first six months of 2009. Operating profit in the second quarter of 2010 was $350 thousand, compared to an operating loss of $(317) thousand in the second quarter of 2009. In the first six months of 2010, Cimatron recorded an operating profit of $247 thousand, compared to an operating loss of $(829) thousand in the first six months of 2009. Net Profit for the second quarter of 2010 was $278 thousand, or $0.03 per diluted share, compared to a net loss of $(83) thousand, or $(0.01) per diluted share recorded in the same quarter of 2009.In the first six months of 2010 net profit was $178 thousand, or $0.02 per diluted share, compared to a net loss of $(646) thousand, or $(0.07) per diluted share, in the first six months of 2009. Non-GAAP: Revenues for the second quarter of 2010 were $8.4 million, compared to $8.1 million recorded in the second quarter of 2009. For the first six months of 2010, revenues were $16.3 million, compared to $16.0 million in the same period of 2009. Gross Income for the second quarter of 2010 was $7.0 million as compared to $6.7 million in the same period in 2009. Gross margin in the second quarter of 2010 was 83% of revenues, same as in the second quarter of 2009. In the first six months of 2010, gross income was $13.8 million, compared to $13.2 million in the first six months of 2009. Gross margin for the six months ended on June 30th, 2010 was 84%, compared to 83% in the first six months of 2009. Operating Profit in the second quarter of 2010 was $596 thousand, compared to an operating loss of $(70) thousand in the second quarter of 2009.In the first six months of 2010, Cimatron reports an operating profit of $739 thousand, compared to operating loss of $(335) thousand in the first six months of 2009. Net profit for the second quarter of 2010 was $433 thousand, or $0.05 per diluted share, compared to a net profit of $73 thousand, or $0.01 per diluted share recorded in the same quarter of 2009.In the first six months of 2010, net profit was $488 thousand, or $0.05 per diluted share, compared to a net loss of $(332) thousand, or $(0.04) per diluted share, in the first six months of 2009. Commenting on the results, Danny Haran, President and Chief Executive Officer of Cimatron, said “We are very pleased with the second quarter results. The market trends from the first quarter continue and even intensify to some extent. We see improvement over last year and over the first quarter of 2010, in spite of less favorable currency exchange rates. Market conditions in most key territories seem to be improving, although the short-term economic outlook is still unclear. The budget control measures that we took during 2009 now translate directly to our bottom line, as we expected. We remain committed to investing and promoting our two product lines, CimatronE and GibbsCAM, and keep looking for additional M&A opportunities”, concluded Mr. Haran. Conference Call Cimatron's management will host a conference call tomorrow, August 11th, 2010 at 9:00 EST, 16:00 Israel time. On the call, management will review and discuss the results, and will answer questions by investors. To participate, please call one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. USA: +1-888-668-9141 International: +972-3-9180610 Israel: 03-9180610 For those unable to listen to the live call, a replay of the call will be available from the day after the call at the investor relations section of Cimatron's website, at: www.cimatron.com 2 Reconciliation between results on a GAAP and Non-GAAP basis is provided in a table immediately following the Consolidated Statements of Income included herein. Non-GAAP financial measures consist of GAAP financial measures adjusted to include recognition of deferred revenues of acquired companies and to exclude amortization of acquired intangible assets and deferred income tax, as well as certain business combination accounting entries. The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management regularly uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. We believe that these non-GAAP measures help investors to understand our current and future operating performance, especially as our two most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP results. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Cimatron With over 25 years of experience and more than 40,000 installations worldwide, Cimatron is a leading provider of integrated, CAD/CAM solutions for mold, tool and die makers, as well as manufacturers of discrete parts. Cimatron is committed to providing comprehensive, cost-effective solutions that streamline manufacturing cycles, enable collaboration with outside vendors, and ultimately shorten product delivery time. The Cimatron product line includes the CimatronE and GibbsCAM brands with solutions for mold design, die design, electrodes design, 2.5 to 5 axes milling, wire EDM, turn, Mill-turn, rotary milling, multi-task machining, and tombstone machining. Cimatron's subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. Cimatron is publicly traded on the NASDAQ exchange under the symbol CIMT. For more information, please visit the company web site at: http://www.cimatron.com. Safe Harbor Statement This press release includes forward looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated. Such statements may relate to the Company’s plans, objectives and expected financial and operating results. The words "may," "could," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," "plan," and similar expressions or variations thereof are intended to identify forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond the Company’s ability to control. The risks and uncertainties that may affect forward looking statements include, but are not limited to: currency fluctuations, global economic and political conditions, marketing demand for Cimatron products and services, long sales cycle, new product development, assimilating future acquisitions, maintaining relationships with customers and partners, and increased competition. For more details about the risks and uncertainties that relate to the Company’s business, refer to the Company’s filings with the Securities and Exchange Commission. The Company cannot assess the impact of or the extent to which any single factor or risk, or combination of them, may cause. Cimatron undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Contact: Ilan Erez, Chief Financial Officer Cimatron Ltd. Tel.; 972-3-531-2121 E-mail: ilane@cimatron.com 3 CIMATRON LIMITED CONSOLIDATED STATEMENTS OF INCOME (US Dollars in thousands, except for per share data) Three months ended Six months ended June 30, June 30, Total revenue Total cost of revenue Gross profit Research and development expenses, net Selling, general and administrative expenses Operating income (loss) ) ) Financial income (expenses), net ) ) (9 ) Taxes on income 63 85 Other (9
